                   Case 19-26667        Doc 54      Filed 02/20/21     Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MARYLAND
                                          Baltimore

 IN RE:

 JAMES D WEBSTER
 DONNA M WEBSTER
                                                      Chapter 13
                  Debtor(s)
                                                      Case No. 19-26667

OBJECTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FOR
 CITIGROUP MORTGAGE LOAN TRUST, SERIES 2005-OPT4, ASSET BACKED PASS-
               THROUGH CERTIFICATES, SERIES 2005-OPT4
                 TO PROPOSED CHAPTER 13 PLAN AND
                      CONFIRMATION THEREOF

        Wells Fargo Bank, National Association, as Trustee for Citigroup Mortgage Loan Trust,
Series 2005-OPT4, Asset Backed Pass- Through Certificates, Series 2005-OPT4 and its assignees
and/or successors in interest, a secured creditor in the above-entitled Bankruptcy proceeding,
hereby submits the following objections to the Confirmation of the Chapter 13 Plan proposed by
the Debtor(s):

       1. This objecting secured creditor is the beneficiary of a trust deed on property commonly
known as 501 Shamrock Lane, Pikesville, MD 21208; the promissory note and deed of trust were
attached to the proof of claim filed by the secured creditor.

         2. The debtor(s) are due a total pre-petition arrears of $10,801.84.

       3. The proposed Chapter 13 plan does not provide this objecting Secured Creditor with
adequate protection or adequate security, according to Sections 362 and 1325 (a) of the Code.

         4. Further, the Plan is inadequately funded, in that the plan base is less than this Creditor's
claim.

        5. The plan does not propose to pay the Secured Creditor's entire claim as shown in its
proof of claim, in that the arrears are listed in the amount of $7,000.00 and this Creditor's claim
was filed in the amount of $10,801.84.
                  Case 19-26667       Doc 54     Filed 02/20/21     Page 2 of 3




                                         CONCLUSION

        Any Chapter 13 Plan proposed by the Debtor(s) must provide for and eliminate the
objections specified above in order to be feasible and to provide adequate protection to this
objecting secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan as
proposed by the Debtor(s) be denied.

       WHEREFORE, secured creditor prays as follows:

   1. That confirmation of the proposed Chapter 13 Plan be denied.

   2. For attorney's fees and costs incurred herein.

   3. For dismissal of the Chapter 13 proceeding.

   4. For such other relief as this Court deems proper.


Dated:02/19/21

                       Respectfully submitted
                       Wells Fargo Bank, National Association, as Trustee for Citigroup
                       Mortgage Loan Trust, Series 2005-OPT4, Asset Backed Pass- Through
                       Certificates, Series 2005-OPT4

                       By Counsel:


                       /s/ Malcolm B. Savage, III
                       William M. Savage, Esquire
                       Kristine D. Brown, Esquire
                       Gregory N. Britto, Esquire
                       Malcolm B. Savage, III, Esquire
                       LOGS Legal Group LLP
                       10021 Balls Ford Road, Suite 200
                       Manassas, Virginia 20109
                       (703) 449-5800
                       ecf@logs.com
                 Case 19-26667       Doc 54     Filed 02/20/21    Page 3 of 3




                                  CERTIFICATE OF SERVICE

I hereby certify that on the 22 day of February, 2021 the following person(s) were served a copy
of the foregoing in the manner described below:

Via CM/ECF Electronic Notice:

Holly Musselman                                                        Debtor’s Attorney
PO Box 94
3314 Paper Mill Road, Suite 103
Phoenix, MD 21131

Robert S. Thomas, II                                                   Chapter 13 Trustee
300 E Joppa Road, Suite 409
Towson, MD 21286

Via First Class Mail, Postage Prepaid:

James D Webster                                                        Debtor(s)
501 Shamrock Lane
Pikesville, MD 21208

Donna M Webster
501 Shamrock Lane
Pikesville, MD 21208


                                            /s/ Malcolm B. Savage, III
                                            William M. Savage, Esquire
                                            Federal I.D. Bar No. 06335
                                            Kristine D. Brown, Esquire
                                            Federal I.D. Bar No. 14961
                                            Malcolm B. Savage, III, Esquire
                                            Federal I.D. Bar No. 20300
                                            Gregory N. Britto, Esquire
                                            Federal I.D. Bar No. 22531
                                            LOGS LEGAL GROUP LLP
                                            10021 Balls Ford Road, Suite 200
                                            Manassas, Virginia 20109
                                            (703) 449-5800
                                            logsecf@logs.com      19-285561
